PER CURIAM.
The appellant, George Taylor, seeks reversal of a departure sentence imposed upon him after this court previously reversed an earlier sentence for failure to prepare a written scoresheet. See Taylor v. State, 563 So.2d 822 (Fla. 2d DCA 1990). In the instant appeal Taylor claims that the trial court violated the principles of Pope v. State, 561 So.2d 554 (FLa.1990), in imposing a departure sentence. We agree and reverse because the trial court was foreclosed from departing from the guidelines upon our remand in Taylor’s first appeal. Pope; see also Day v. State, 573 So.2d 1022 (Fla. 2d DCA 1991).
Reversed and remanded with directions to impose a guidelines sentence.
DANAHY, A.C.J., and CAMPBELL and FRANK, JJ., concur.